Title: From George Washington to David Rittenhouse, 16 February 1783
From: Washington, George
To: Rittenhouse, David


                        
                            Sir,
                            Newburgh 16th Feby 1783.
                        
                        I have been honored with your letter of the 7th, and beg you to accept my sincere thanks for the favor
                            confered on me in the Glasses—which are very fine—but more particularly for the flattering expressions which accompanied
                            the present.
                        The Spectacles suit my Eyes extremely well—as I am perswaded the Reading Glasses also will when I get more
                            accustomed to the use of them—At present, I find some difficulty in coming at the proper Focus—but when I do obtain it, they
                            magnify perfectly, and shew those letters very distinctly which at first appear like a mist—blended together &
                            confused. I send the amount of the Silver Smiths charge—and with great esteem & respect am Sir, Yr Most Obedt
                            & Hble Servt
                        
                        
                            Go: Washington
                        
                    